DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 31 March 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 22 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. CN2020227352715, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least Fig 11 and claim 17 of the current Application; there being no portion of the foreign priority document mentioning the shield plate 211, rainwater (for which the shield operates to block), or a Figure 11.
Thus, claim 17 is considered effectively filed on 08 February 2021.

Drawings 
The drawings are objected to under MPEP 608.02(V) and 37 CFR 1.84(l) as unsatisfactory for reproduction because all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Cl.1 and 18 recite “a purging end of the purge line (261) is…aligned with an air channel in the one of the inertia separators (221) in a direction towards the collection container and configured to operatively deliver purging air before passing through any air filter, to blow the solid particles and water in the one of the inertia separators (221) into the collection container”.
Although Fig 2 generally depicts a purge line extending along outer surfaces of the compartment unit, and collection container(s) at bottom ends of the inertia separators, the claimed subject matter is not depicted and it is unclear from the claims (and disclosure) how the purging end and air channel are structurally arranged so as to perform the recited functions (mere alignment is insufficient). 
Additionally, the claimed alignment with an air channel in the one of the inertia separators in a direction towards the collection container, is also not shown in any of the drawings. See also, 112(a) rejection below. 
Note, MPEP 608.02(d) and 37CFR1.83 provide that only those claimed elements which are conventional or old, may be excluded from the Drawings, as follows:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith
The current record does not identify the claimed features in question as conventional or old (i.e. from Applicant’s original disclosure or subsequent responses to Official Actions).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities: 
claims 1-7, 9-14, 16-18: recitations of “a air” are believed to be in error for --an air-- 
claim 4: “the one of the plurality of filters” is believed to be in error for --the one of the one or plurality of filters-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 18 and their dependent claims, the recitation(s) “a purging end of the purge line (261) is…aligned with an air channel in the one of the inertia separators (221) in a direction towards the collection container and configured to operatively deliver purging air before passing through any air filter, to blow the solid particles and water in the one of the inertia separators (221) into the collection container” is not fully supported by the original disclosure under 112(a) written description. 
In this case, the purging end of the purge line  is only mentioned in the Specification at [0030-32], [0129], which do not mention the purging end being aligned “in a direction towards the collection container and configured to operatively deliver purging air before passing through any air filter”. These paragraphs are mere repetitions of the claim language filed on 08 March 2022, which excludes the underlined portion of the claim in question, as reproduced above. These verbatim statements do NOT sufficiently describe the claimed invention, and one skilled in the art could NOT have recognized what was claimed from either the Description or the Drawings (see Drawing objection above). The original disclosure does not provide basis for the currently claimed structural arrangement.
Furthermore, the recitation of “deliver purging air before passing through any air filter” is an exclusionary proviso (excluding passage through any air filters) that does not have adequate support in the original disclosure under 112(a). MPEP 2173.05(i) provides that any negative limitation or exclusionary proviso must have basis in the original disclosure and the mere absence of a positive recitation is not basis for an exclusion. Thus, in this case, the absence of air filters for passage therethrough before delivering purge air, does not provide sufficient basis in the original disclosure for the exclusion of passage through air filters before delivery of the purge air. 
Thus, there is insufficient 112(a) written description support for the recitation(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 18 and their dependents, the recitation ”configured to operatively deliver purging air before passing through any air filter” renders the claim indefinite because it is unclear whether the purging end of the purge line must deliver purging air before the purging end passes through any air filter, or whether the purging end is delivering purging air upstream in the first air path(s) of any filters.
Furthermore the recitation “any filter” renders the claims indefinite because it is unclear whether these filters refer to the same filters as previously recited, or new and different filters. 
Furthermore, the recitation “the solid particles and water in the one of the inertia separators” renders the claims indefinite because it is unclear whether these solid particles and water are the same as, or different from, the “solid particles and water in air” previously claimed. 
Regarding claim 4, the recitations of “adjacent one of the one or plurality of filters” renders the claim indefinite because it is unclear if, e.g. when each inertia separator only has one filter, there will be an adjacent additional filter for the same inertia separator (thus contradicting there being only one filter), or whether this adjacent filter is of a different inertia separator. 

Response to Arguments 
Applicants arguments filed 29 June  2022 have been carefully considered but they are not persuasive, or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations.
In summary, 
Applicant asserts that MPEP 608.02 only requires that the applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.
However, as discussed above, MPEP 608.02(d) and 37CFR1.83 provide that (a) the drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. And (b) when the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. Thus, only those claimed elements which are conventional or old, may be excluded from the Drawings. The current record does not identify the claimed features in question as conventional or old (i.e. from Applicant’s original disclosure or subsequent responses to Official Actions).
Applicant further asserts that the claim language is adapted from the as-file Specification. 
However, at least the recitation “a purging end of the purge line (261) is…aligned in a direction towards the collection container and configured to operatively deliver purging air before passing through any air filter” is not contained in the as-filed Specification (or overall original disclosure; see also 112a rejection above). Although Fig 2 generally depicts a purge line extending along outer surfaces of the compartment unit, and collection container(s) at bottom ends of the inertia separators, the claimed alignment with an air channel in the one of the inertia separators in a direction towards the collection container delivering purging air before passing through any filter, is not depicted; and it is unclear from the claims (and disclosure) how the purging end and air channel are structurally arranged so as to perform the recited functions (mere alignment is insufficient). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
16